Citation Nr: 1821432	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a ventral hernia.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Houston, Texas, RO now maintains jurisdiction.  

The Board notes that new evidence was submitted by the Veteran in the form of private treatment records since the last adjudication of the claim in an August 2016 statement of the case (SOC).  However, since the Veteran's Form 9 was received after February 2, 2013, (here the Form 9 was received in August 2016), a waiver of review by the AOJ is not required and the Board may consider this evidence in the first instance.  See § 501, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may not consider the evidence in the first instance.  38 C.F.R. § 20.1304 (c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his current ventral hernia was incurred during military service.  

2.  The Veteran has at worst Level I hearing in the right ear and Level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ventral hernia disability are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a compensable rating for bilateral hearing loss are not met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Ventral Hernia

The Veteran contends that he incurred a ventral hernia during military service.  He specifically has asserted that the hernia was diagnosed upon separation examination and that the examiner noted it on the separation examination report so that he could go receive treatment for the hernia at a VA facility after service.  The Veteran stated that the hernia did not bother him until recently and so he never sought treatment for it during or for many years after military service.  

The Board notes that service treatment records are incomplete as they do not include his separation examination.  All available service treatment records are considered to be associated with the claims file.  Thus, is it not possible to verify the Veteran's reports that his hernia was diagnosed and noted upon separation examination.  

However, Board finds that the Veteran has been consistent in his report to VA and to private treatment providers that the currently present ventral hernia was present during service and has been there ever since.  The hernia itself is a disability which a lay person could reasonably and competently observe for themselves and report its presence.  The Board acknowledges that there is a large gap between when service and when the record demonstrates medical evidence of the hernia in an August 2016 private treatment record; however, the Veteran's has explained this gap by stating that the hernia did not bother him and thus he did not seek treatment for it until recently.  

Based on the foregoing, the Board finds that the Veteran's competent statements regarding the in-service incurrence and continuity ever since of the ventral hernia are credible and sufficient to establish and support a finding of service connection for ventral hernia.  As such, the claim is granted.  

Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more severe than currently rated.  The Board finds that the evidence does not support his claim for a higher initial rating.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017). 

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2017).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2017).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence of record, a compensable rating is not warranted.  The first audiogram evidence during the claim is a VA audiologic evaluation in November 2015, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
65
53
LEFT
25
35
60
55
44

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Bilateral sensorineural hearing loss was diagnosed.

The file also includes the raw data for a private audiologic evaluation conducted in April 2017, where it appears that pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
60
55
46
LEFT
35
50
70
75
58

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

Regarding the functional impact of the Veteran's bilateral hearing loss, in the November 2015, the Veteran reported that he has trouble hearing people.  

With respect to the right ear, the greatest pure tone threshold average was 53 decibels with a speech recognition score of 100 percent.  This translates to Level I hearing impairment for the right ear under Table VI.     

With respect to the left ear, the greatest pure tone threshold average was 58 decibels with a speech recognition score of 100 percent.  This translates to Level II hearing impairment under Table VI for the left ear.  

Level I hearing impairment in one ear and Level II hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  Accordingly, an increased schedular rating is not warranted.

There is no evidence of an exception pattern of hearing in this case.  See 38 C.F.R. § 4.86 (2017).  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his bilateral hearing loss disabilities are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Finally, the Board notes that neither the Appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for ventral hernia is granted.  

An initial compensable disability rating for bilateral hearing loss is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


